February 5, 2014 Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Your Letter Dated January 29, 2014 (the “Comment Letter”) Regarding Umax Group Corp. Item 4.02 Form 8-K Filed January 27, 2014 File No. 333-174334 Dear Ms. Thompson: Umax Group Corp. (the “Company”, “we” or “our”) takes very seriously its responsibilities regarding the accuracy and completeness of the disclosures contained in its public filings. We appreciate the Staff’s comments as well as the opportunity this review process provides to improve the content of our public filings. We confirm that we are responsible for the adequacy and accuracy of the disclosures in our filings. Furthermore, we acknowledge that (i) neither Staff comments nor changes in disclosure in response to Staff comments foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filings and (ii) we may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. For ease of reference and review, the headings and paragraphs below correspond to the headings and comments in the Comment Letter, with the Staff’s comments presented in bold, italicized text.
